Mr. Presiding Justice Holdom delivered the opinion of the court. 4. Appeal and erbob, § 864*—when record not searched for information to reverse judgment. To reverse a judgment, the reviewing court will not go to the record for information which the plaintiff in error should have furnished in the' abstract. 5. Appeal and erbob, § 1752*—when judgment affirmed. A judgment will be affirmed where appellant fails to file a complete abstract or abridgment of the record as required by rule 18 of the Appellate Court, and the evidence, as ascertained from the statements in the briefs, is conflicting.